Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “for detachably securing a bracket member to the liner receiver” as recited within line 6 of claim 1. It is not clear as to what “a bracket member” refers. Would this be the same as or different from any of the “multiple bracket members” introduced within line 2 of claim 1?
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “to capture a jaw member of a liner receiver” as recited within line 8 of claim 1. It is not clear as to what “a liner receiver” refers. Would this be the same as or different from the “continuously extending liner receiver” introduced within line 2 of claim 1?
The language of claim 16 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “securing a bracket member to a bracket retainer” as recited within line 7 of claim 16. It is not clear as to what “a bracket member” refers. Would this be the same as or different from any of the “multiple bracket members” introduced within line 2 of claim 1? Further, it is not clear as to what “to a bracket retainer” refers. Would this be the same as or different from any of the “multiple bracket retainers” introduced within line 2 of claim 1?
The language of claim 16 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “to a bracket retainer” as recited within line 9 of claim 16. It is not clear as to what “a bracket retainer” refers. Would this be the same as or different from the “bracket retainer” introduced within line 7 of claim 16?
Claim 16, lines 8-9, “said inner vertical plate member” lacks antecedent basis within the claim. It is therefore, not clear as to what “said inner vertical plate member” refers.
Claim 18, lines 2-3, “said first and second taper” lacks antecedent basis within the claim. It is therefore, not clear as to what “said first and second taper” refers.
The language of claim 20 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “for detachably securing a bracket member to the liner receiver” as recited within line 7 of claim 20. It is not clear as to what “a bracket member” refers. Would this be the same as or different from any of the “multiple bracket members” introduced within line 2 of claim 20?
The language of claim 20 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “to capture a jaw member of a liner receiver” as recited within line 9 of claim 1. It is not clear as to what “a liner receiver” refers. Would this be the same as or different from the “continuously extending liner receiver” introduced within line 2 of claim 1?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldoni et al. 9,476,215.    As to claims 1 and 16, Baldoni et al. discloses, Fig. 2 for example, a reusable pool mold for forming an overhang over pool water comprising:
multiple bracket members 10, (col. 11, line 67 to col. 12, line 4) detachably secured to a continuously extending liner receiver 6 for a swimming pool, (bracket retainer of claim 16), each of said bracket members having a lower portion of an outer vertical member 20 joined to an outer portion of a horizontal member 16, and having an inner portion of said horizontal member joined to an upper portion of an inner vertical member 12;
a securing member 14 for detachably securing a bracket member to the liner receiver, said securing member including a configuration that cooperates with said inner vertical member of said bracket member to capture a jaw member, (jaw holding 4a), of a liner receiver; and
a form member 40 detachably secured to said bracket members, (col. 10, lines 8-11), said form member continuously extending above a peripheral portion of water in a swimming pool, said form member receiving deformable material 3 that ultimately solidifies; whereupon, said form member, said securing member and said bracket members are removed from the liner receiver and the solidified material to reveal a configured overhang continuously extending above a peripheral portion of water inside the swimming pool.
As to claim 4, said inner vertical member includes a relatively small horizontal portion, (that portion towards where lead arrow of 26 extends in Fig. 2), integrally joined to a relatively rigid securing member 14.
As to claim 8, said securing member is maintained in the recess of the liner receiver, irrespective of an end portion of a swimming pool liner being disposed in the recess as can be seen in Fig. 2.

Claims 2, 3, 5-7, 9-15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      

MS
September 12, 2022